■ .COXE, District Judge
(after stating the facts as above). A tug is neither a common carrier nor an insurer. She is bound to use reasonable skill and care and is liable when the absence of these is established. The Margaret, 94 U. S. 494; Milton v. Steamboat Co., 37 N. Y. 210; The Webb, 14 Wall. 406. A tug, using ordinary-care, is not liable for the sudden sheering of the tow. The Stranger, 1 Brown, Adm. 281, Fed. Gas. No. 13,525. The burden is upon the libelants to prove that the tug failed to tow the canal boat with that degree of skill which prudent navigators usually employ in similar circumstances. The Hercules, 55 Fed. 120; Pederson v. Spreckles, 31 C. C. A. 308, 87 Fed. 938; .The MacCaulley, 84 Fed. 500. The libelants have failed to prove any of the accusations against the- steamer. The fleet, which depended upon the Wbnett for propulsion in' the canal, consisted of the Niobe, which was pushed ahead, and two other boats which were towed behind. Arriving at the end of Bird Island pier this fleet was broken up. The Niobe was taken in tow by the Wimett and the other boats were given in charge of a tug. This indicated rather unusual care and prudence on the part of the master of the Wimett. A more reckless navigator would have undertaken to handle the entire fleet. The towline was of the usual length, about 35 feet, and was made fast in the ordinary way. It was broad daylight. There was nothing unusual in the condition of the wind or water. The trip was a short one, most of the distance being through channels well guarded by breakwaters and offering no unusual impediments to safe navigation. There was a fresh breeze blowing down the lake and for a short distance between the ends of the piers there was a choppy sea, but there is an entire absence of proof that the conditions were such as to warrant a moment’s hesitation in the mind of a prudent navigator as to the safety of the journey. The course which the Wimett took was the usual one, except that the presence of the Little and *401her towcompelled the Wimett to keep to the right of the channel. When the Mobe encountered the return current near the end of the Crie Basin pier she took a decided sheer to starboard. The Wimett endeavored to overcome this sheer by every means in her power and would,- in all probability, have succeeded had not the chock and cleat given way in succession, leaving the Mobe helplessly adrift. The libelants’ witnesses are of the opinion that the chock and cleat did not break until the Mobe struck the pier, but the great preponderance of evidence is the other way. The libelants’ witnesses were several hundred feet distant, while those of the claimant were on the Mobe and the Wimett or in the immediate vicinity of the disaster. If the collision with the pier were caused by the'breaking of the chock on the Niobe it is plain that the Wimett is not liable. The evidence is uncontradicted that both the chock and cleat were staunch and strong, and even if insufficient there is not. the slightest, proof that the master of the Wimett knew or should have known of any defect.
The court has read the entire testimony, having in mind the allegations of fault against the Wimett, and is forced to the conclusion that none of them has been established. Some of these accusations are of the most vague and general character, others are unsupported by the testimony and others still are positively disproved. The Wimett’s course was not too close to the breakwater. It was the course followed by all vessels coming out of or going into tin; Erie Basin. There was no occasion for the assistance of a tug. The Wimett was entirely capable of towing a single canal boat to Buffalo and there is no reliable testimony to the contrary. The line was the ordinary length, and the pretense that a bridle was necessary seems wholly without support. During an experience of 15 years the court has never known of an instance where a single canal boat was towed with a bridle and has never known or heard of a case where its absence was imputed as a fault. Indeed, the principal reason for using a bridle would seem to be absent in such circumstances.
There is nothing to sustain the proposition that the Wimett and Mobe were improperly manned. On the contrary, the crew was composed of men of more than ordinary experience and intelligence. Two men were at the Mobe’s tiller and everything which could be done to overcome the sheer was done on both boats. The proposition that the Wimett turned and went ahead too suddenly after the Mobe began to-sheer is not sustained by the evidence, indeed, it is a matter of common knowledge that a steam canal boat has none of the characteristics of a tug in this respect. They are built to traverse a sluggish waterway at a slow rate of speed and an; incapable of executing the swift and powerful maneuvers often required of tugs.
In short, it seems to the court that an impartial mind on reading this record must reach the conclusion that the libelants have failed to establish any fault on the part of the libeled vessel. It follows that the libel must be dismissed.